In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1664V
                                   Filed: November 19, 2018
                                        UNPUBLISHED


    KELLI TENNESON,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Daniel Anthony Principato, U.S. Department of Justice, Washington, DC, for
respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On December 20, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (“SIRVA”) as a result of her October 6, 2015 influenza (“flu”)
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

      On March 30, 2018, a ruling on entitlement was issued, finding petitioner entitled
to compensation for SIRVA. On November 16, 2018, respondent filed a proffer on

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award of compensation (“Proffer”) indicating petitioner should be awarded $$88,017.82
(comprised of $85,000.00 in past and future pain and suffering and $3,017.82 in
unreimbursable expenses). Proffer at 1. In the Proffer, respondent represented that
petitioner agrees with the proffered award. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer. Id.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $$88,017.82 (comprised of $85,000.00 in past
and future pain and suffering and $3,017.82 in unreimbursable expenses) in the
form of a check payable to petitioner, Kelli Tenneson. This amount represents
compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS

KELLI TENNESON,                              )
                                             )
               Petitioner,                   )      No. 16-1664V
                                             )      Chief Special Master Dorsey
       v.                                    )      ECF
                                             )
SECRETARY OF HEALTH                          )
AND HUMAN SERVICES,                          )
                                             )
               Respondent.                   )
                                             )

                   PROFFER ON AWARD OF COMPENSATION

I.    Compensation for Vaccine Injury-Related Items

      On March 30, 2018, the Chief Special Master issued a Ruling on Entitlement,

concluding that petitioner is entitled to compensation under the National Childhood

Vaccine Injury Act of 1986, as amended, 42 U.S.C. §§ 300aa-1 to -34.

      Respondent proffers that, based on the Chief Special Master’s entitlement decision

and the evidence of record, petitioner should be awarded $88,017.82 (comprised of

$85,000.00 in past and future pain and suffering and $3,017.82 in unreimbursable

expenses). 1 This amount represents all elements of compensation to which petitioner

would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.




1
  The parties have no objection to the amount of the proffered award of damages.
Assuming the Chief Special Master issues a damages decision in conformity with this
proffer, the parties waive their right to seek review of such damages decision. However,
respondent reserves his right, pursuant to 42 U.S.C. § 300aa-12(e), to seek review of the
Special Master’s March 30, 2018, entitlement decision.
II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be

made as a lump sum payment of $88,017.82, in the form of a check payable to

petitioner. 2 This amount accounts for all elements of compensation under 42 U.S.C.

§ 300aa-15(a) to which petitioner would be entitled.

                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              ALEXIS B. BABCOCK
                                              Assistant Director
                                              Torts Branch, Civil Division

                                              /s/ Daniel A. Principato
                                              DANIEL A. PRINCIPATO
                                              Trial Attorney
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146
                                              Benjamin Franklin Station
                                              Washington, D.C. 20044-0146
                                              Phone: (202) 616-3662
                                              Fax: (202) 353-2988

Dated: November 16, 2018



2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future pain and suffering, and future lost wages.
                                             2